Citation Nr: 1729067	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  10-25 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a left shoulder condition.

2. Entitlement to service connection for a left arm condition.

3. Entitlement to service connection for left hand condition, including the fingers.

4. Entitlement to service connection for a neck condition.

5. Entitlement to service connection for a back condition.

6. Entitlement to service connection for a bilateral hip condition.

7. Entitlement to service connection for a bilateral knee condition.

8. Entitlement to service connection for a bilateral leg condition.

9. Entitlement to service connection for a disability characterized by chest pain.

10. Entitlement to service connection for a disability characterized by eye pain or an eye disability.

11. Entitlement to service connection for a sinus condition.

12. Entitlement to service connection for hypertension.

13. Entitlement to service connection for a gastrointestinal condition, characterized by gastric pain.

14. Entitlement to service connection for an acquired psychiatric disorder.

15. Entitlement to a total rating based on individual unemployabiltiy (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1978 to August 1984.

This case is before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in Waco, Texas, in March 2017.  Although the undersigned had concerns during the hearing, after a full review of the file, he trusts that the Veteran will be satisfied with this decision.  

The Board notes that in granting several of the Veteran's claims, the Board has re-characterized the issues in the manner most advantageous to the Veteran.

The issue of entitlement to service connection for chest pain, sinusitis, hypertension, a gastrointestinal condition, an acquired psychiatric condition, an eye condition, and a heart condition and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Resolving all doubt in the Veteran's favor, the currently demonstrated degenerative joint disease of the knees is related to service.

2. Resolving all doubt in the Veteran's favor, the currently demonstrated lumbar spine condition, to include herniated nucleus pulposus, is related to service.

3. Resolving all doubt in the Veteran's favor, the currently demonstrated cervical spine condition is related to service.

4. Resolving all doubt in the Veteran's favor, the currently demonstrated bilateral upper extremity radiculopathy, to include arms, shoulders, and fingers, is related to service.

5. Resolving all doubt in the Veteran's favor, the currently demonstrated bilateral lower extremity radiculopathy is related to service.


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection for degenerative joint disease of the knees are met. 38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2. The criteria for the establishment of service connection for a lumbar spine condition are met. 38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3. The criteria for the establishment of service connection for a cervical spine condition are met. 38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

4. The criteria for the establishment of service connection for bilateral upper extremity radiculopathy are met. 38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

5. The criteria for the establishment of service connection for bilateral lower extremity radiculopathy are met. 38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2014); 38 C.F.R. § 3.303 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that she is entitled to service connection for degenerative joint disease in her knees; a cervical spine condition; a lumbar spine condition and radiculopathy in her bilateral upper and lower extremities. The Board finds the Veteran entitled to service connection for those conditions.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A review of the facts reveals the following:

In September 1978, while in service, the Veteran was injured in a motor vehicle accident which caused her to fall forward into the front of the vehicle. Following the accident, the Veteran was medically examined for possible injuries to her legs, knees, neck, chest, and hip. The doctors discovered no visible lacerations or bruises; for treatment, the examiners recommended heat and rest. As she explained at the hearing, the Veteran believes this incident caused her to suffer from many orthopedic conditions today, and to experience radiculopathy in her upper and lower extremities.

A review of the Veteran's service treatment records demonstrate she suffered from a variety of maladies during her time in service. First, she received frequent treatment for shin splints and knee pain. Second, she experienced several episodes of heart palpitations, chest pain, and received treatment for heart attack like symptoms. Third, she received a diagnosis of hyperacidity of the stomach, and, fourth, she suffered from allergies. Fifth, the Veteran complained of inferior night vision and blurred vision when light reflection. Finally, at various examinations throughout her military service, the Veteran indicated that she suffered from indigestion, sinusitis, foot trouble, and lower back pain.

In November 2007, the Veteran's sister submitted a statement in which she explained the evolution of her sister's conditions and her belief that they stemmed from her time in the military. Moreover, the Veteran believed her sister's feelings of unworthiness directly stemmed from the lack of appreciation she received from colleagues and superiors during her time in the military.

At the same time, the Veteran submitted a statement in which she explained that she first felt "humiliated, paranoid, isolated from my peers, and staff meets were shameful for" her due to a less than positive first evaluation of her talents. The Veteran explained that she continued to receive hurtful evaluations that left her in a "tearful disheveled state" and an "emotional instability reaction, chronic moderate, manifested by diffused, poor performance evaluations". The Veteran believed these poor evaluations were the start of her PTSD.

Additionally, the Veteran explained, the 1978 motor vehicle accident caused the orthopedic conditions from which she currently suffered and further intensified her PTSD-the Veteran was unable to watch television shows about motor vehicle accidents and she was seriously impaired in social and occupational functioning, enjoyed no social relationships or close friends, was socially isolated, and engaged in occasional suicidal ideation. Moreover, the Veteran continued to suffer from PTSD flashbacks about her battalion commander.

In November 2007, the Veteran submitted a statement in which she explained how her muscoskeletal claims were related to her in-service incidences. In early 1978, she explained, her service treatment records demonstrate that she complained of right/left inner bone and leg and knee pain. In April 1978, she specifically complained of bilateral knee pains, due to an injury. The Veteran was prescribed knee exercises, heat, and rest. In July 1978, the Veteran suffered from back pain which was aggravated by running, and she experienced muscle spasms. In August 1978, the Veteran suffered from a fractured tibia. In November 1978, the Veteran suffered from sore legs following a run, as well as a rash on her skin and face. In December 1978, the Veteran was checked for blood pressure with a throbbing sensation in the posterior portion of her neck, as well as minor headaches; later that month, the Veteran sought medical care for chest pain in the upper body. In August and September 1980, the Veteran experienced more leg pain and swelling of the patella. In July 1981, the Veteran was again seen for constant and sharp chest wall pain. Again, in November 1982, the Veteran was seen for bilateral tibia stress.

In June 2008, the Veteran explained to her medical provider that she suffered from major depression that began in the military and worsened when her husband committed suicide in 1998.

In October 2008, the Veteran underwent a Compensation and Pension (C&P) examination in which she was diagnosed with depressive disorder; the examiner believed her condition was less likely than not secondary to military events. That same month, the Veteran received a C&P examination for her bilateral shin splints, in which the examiner opined that the Veteran's in-service shin splints had healed, as evidenced by a September 5, 1980 medical record, and her new shin splints were far more likely related to a degenerative condition in both knees due to the effects of aging, obesity, musculoskeletal deconditioning due to physical inactivity and a genetic predisposition to developing osteoarthritic conditions.

In December 2010, the Veteran's private physician submitted a statement in which she stated that she believed the Veteran's motor-vehicle accident, as likely as not, caused the Veteran to suffer from the following conditions: degenerative joint disease in her knees, and numbness in her fingers, arm, leg, and back, as well as her left shoulder and arm, lumbar radiculopathy, cervical radiculopathy, and herniated nucleosols. The physician provided a very detailed and thorough explanation of the Veteran's conditions and symptoms and thoroughly explained why she believed they stemmed from incidents incurred during the Veteran's time in service.

Applying the law to the facts of the case, the Board finds service connection warranted for the following conditions: bilateral knee conditions, a lumbar spine condition, a cervical spine condition, and bilateral upper and lower extremity radiculopathy. First, the Veteran's private physician provided extensive information concerning the Veteran's conditions and her belief that they are most likely connected to service. Moreover, the Veteran's service treatment records demonstrate that she suffered from and received treatment for a leg and knee condition, and that she suffered from a motor vehicle accident that caused many of her current degenerative joint conditions and radiculopathy. Thus, giving the Veteran the full benefit of the doubt, the Board finds the evidence at least in equipoise that the Veteran's current conditions are most likely related to her time in service.


ORDER

Service connection for a bilateral knee condition is granted.

Service connection for a lumbar spine condition is granted.

Service connection for a cervical spine condition is granted.

Service connection for radiculopathy of the bilateral upper extremities is granted.

Service connection for radiculopathy of the bilateral lower extremities is granted.


REMAND

The Veteran contends that she is entitled to service connection for the following conditions: chest pain, sinusitis, hypertension, a gastrointestinal condition, an eye condition, an acquired psychiatric condition, and TDIU. For the following reasons, the Board finds remands necessary so that the Veteran may undergo C&P examinations for the claimed conditions.

First, as explained in the facts above, the Veteran's service treatment records demonstrate that she received treatment during her time in service for chest pain, sinusitis, a gastrointestinal, occasional hypertension, and an eye condition. The Veteran's medical records, however, do not demonstrate that she currently suffers from or has received a diagnosis for those conditions. Accordingly, the Veteran must receive a C&P examination for each of those claimed conditions to determine whether it is more likely or not that the Veteran suffers from the claimed conditions, and if it is related to her time in service.

Second, concerning the Veteran's claim for an acquired psychiatric condition, the Veteran and the Veteran's sister provided extensive testimony that they believe the Veteran's condition stems from her feelings of worthlessness and underappreciation during her time in service. Alternatively, in December 2010, the Veteran's physician stated that she believes the Veteran's medical conditions, deemed to be service connected in the section above, may cause her to suffer from feelings of depression. Thus, a C&P examination is necessary so that the examiner may determine if the Veteran suffers from a psychiatric condition and, if so, whether that condition is more or less likely related to the Veteran's time in service. In doing so, the examiner must address the lay contentions of the Veteran and her sister, as well as the Veteran's private physician's comments concerning her condition.

Lastly, concerning the Veteran's TDIU issue, it is inextricably intertwined with the other claims addressed in the remand section. See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination to determine whether it is more likely than not (50 percent probability or greater) that the Veteran suffers from a chest pain/heart condition related to the Veteran's time in service.

***The examiner is specifically asked to comment upon the Veteran's numerous complaints of a heart condition in service.

2. Schedule the Veteran for an examination to determine whether it is more likely than not (50 percent probability or greater) that the Veteran suffers from sinusitis related to the Veteran's time in service. 

***The examiner is specifically asked to comment upon the Veteran's numerous complaints of sinusitis while in service.

3. Schedule the Veteran for an examination to determine whether it is more likely than not that the Veteran suffers from a gastrointestinal condition and whether it is more likely than not (50 percent probability or greater) that it is related to the Veteran's time in service.

***The examiner is specifically asked to comment upon the Veteran's numerous diagnoses of stomach acidity while in service.

4. Schedule the Veteran for an examination to determine if the Veteran suffers from an eye condition and, if so, whether it is more or less likely that the eye condition is related to the Veteran's time in service (50 percent probability or greater)

***The examiner is asked to specifically comment upon the Veteran's numerous complaints of vision problems while in service.

5. Schedule the Veteran for an examination to determine if the Veteran suffers from a hypertension condition, and, if so, whether that condition is related to her time in service.

***The examiner is asked to specifically comment upon any occasions in service in which the Veteran suffered from hypertension.

5. Schedule the Veteran for an examination to determine if the Veteran suffers from an acquired psychiatric condition and whether it is more or less likely that the condition is related to the Veteran's time in service (50 percent probability or greater).

***The examiner is specifically asked to comment upon the Veteran's and her sister's comments that her depression began in the military.

***Additionally, the examiner is asked to determine whether, if the Veteran suffers from depression, the Veteran's service-connected conditions caused or aggravated her depression (50 percent probability or greater), as indicated by the Veteran's private physician.

6. After undertaking all development, the RO is asked to adjudicate the Veteran's TDIU claim.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


